Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 1 of 23




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-02279-CMA-NRN

   TERANCE D. WILSON,

   Plaintiff,

   v.

   JOHNSON, Lt., C.S.P.,
   VAUGHN, C.O., C.S.P.,
   WHITE, Sgt., C.S.P.,
   WILDA, Lt., B.V.C.F.,
   WILL, Sgt., C.S.P.,
   MASCERENAS, Lt., C.S.P.,
   JORDAN, C.O., C.S.P.,
   HAGAN, Lt., C.S.P.,
   WOOD, Lt., B.V.C.F.,
   LISSOME, Sgt., S.C.F.,
   CORDONA, Sgt., S.C.F., and
   SWINGLE, Lt., S.C.F.,

   Defendants.


                        REPORT AND RECOMMENDATION ON
                  CDOC DEFENDANTS’ MOTION TO DISMISS (DKT. #38)


   N. REID NEUREITER
   United States Magistrate Judge

           This case is before the Court pursuant to an Order (Dkt. #40) issued by Judge

   Christine M. Arguello referring Defendants Lieutenant Johnson, Correctional Officer

   Vaughn, Sergeant White, Lieutenant Wilda, Sergeant Will, Lieutenant Mascarenas,

   Correctional Officer Jordan, Lieutenant Hagans, Lieutenant Wood, and Lieutenant

   Swingle’s (collectively “Defendants”) 1 Motion to Dismiss. Dkt. #38. Plaintiff Terance D.


   1
    Mr. Wilson’s Prisoner Complaint also asserts claims against Defendants Sgt. Lissome and Sgt.
   Cordona. However, in its Waiver of Service of Summons filed on behalf of the other Defendants,
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 2 of 23




   Wilson filed a response (Dkt. #47), and Defendants filed a reply.2 Dkt. #49. The Court

   heard argument on the subject motion on February 18, 2020. See Dkt. #52. The Court

   has taken judicial notice of the docket and considered the applicable Federal Rules of

   Civil Procedure and case law. Now, being fully informed and for the reasons discussed

   below, it is RECOMMENDED that that the subject motion be GRANTED IN PART and

   DENIED IN PART.

                                         I. BACKGROUND

   A. Plaintiff’s Complaint

          Mr. Wilson, proceeding pro se, initiated this lawsuit on August 9, 2019, and the

   following factual allegations are taken from his Prisoner Complaint (Dkt. #1) and

   accepted as true for the purposes of Defendants’ motion to dismiss.

          Mr. Wilson alleges two claims with subparts under 42 U.S.C. § 1983. First, he

   alleges multiple incidents of excessive force by prison staff in violation of the Eighth

   Amendment, including being attacked by guards at Defendant Wilda’s direction; an

   attack by Defendants Vaughn and Jordan on January 17, 2019; failure to prevent the




   the Colorado Department of Corrections’ (“CDOC”) Office of Legal Services indicated that
   “[t]here is not record of a Sgt Lissome or Sgt Cordona as either current or former DOC
   employees.” See Dkt. #9. Moreover, the CDOC identified two of the individuals named in the
   Prisoner Complaint as Lieutenant Mascarenas and Lieutenant Hagans, respectively, and the
   Court will refer to them by their correct names.
   2
     On February 5, 2020, Mr. Wilson filed a “Reply in Support of Opposition to Defendants’ Motion
   to Dismiss” (Dkt. #50), and on February 10, 2020, he filed an “Attachment to Motion to Oppose
   Defendants’ Motion to Dismiss.” Dkt. #51. This Court’s local rules contemplate only the filing of
   responses and replies to motions; they do not contemplate surreplies. See D.C.COLO.LCivR
   7.1(d). Moreover, Judge Arguello’s Civil Practice Standards explicitly provide, “No surreply or
   supplemental briefs shall be filed without permission of the Court.” CMA Civ. Practice Standard
   7.1A(d)(4). Mr. Wilson did not seek leave of Court to file his surreply or supplement, and they
   are hereby stricken and will not be considered by the Court in ruling on the motion to dismiss.
                                                   2
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 3 of 23




   January 17, 2019 attack by Defendants Will and Hagans; and retaliation in violation of

   the First Amendment by Defendant Swingle on July 25, 2019. Dkt. #1 at 6–8.

          Second, he alleges a failure to protect in violation of the Eighth Amendment and

   retaliation in violation of the First Amendment. Id. at 9–12. More specifically, he alleges

   that Defendants Hagans, Johnson, and White knew of a threat to him posed by other

   inmates and did nothing, and when he was attacked by such inmates on April 18, 2018,

   resulting in a broken jaw, Defendants Hagans, Johnson and White then covered up and

   lied about the incident. He further alleges that he was attacked again by the same

   inmates in September 2018, even though Defendants Wilda and Wood knew of the

   threat. Finally, he alleges Defendants Vaughn, Swingle, and Mascarenas retaliated

   against him for filing lawsuits. Plaintiff requests declaratory relief and money damages.

   Id. at 14.

          Mr. Wilson’s practice of jumbling his claims together with little regard to his own

   organizational framework is evident throughout his Prisoner Complaint. In this

   Recommendation, the Court orders the claims for relief into three categories,

   irrespective of how they were titled: (1) Eighth Amendment excessive force; (2) Eighth

   Amendment failure to protect; and (3) First Amendment retaliation.

   B. Defendants’ Motion to Dismiss

          Defendants filed the subject motion to dismiss on January 3, 2020. Dkt. #38. In it,

   they ask that the Court dismiss Mr. Wilson’s Prisoner Complaint pursuant to Rule

   12(b)(6) for failure to state claims upon which relief can be granted. Defendants argue

   that Mr. Wilson’s excessive force claim does not allege sufficient personal participation

   as to Defendants Wilda, Will, and Hagans, and his failure to protect/deliberate

                                                3
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 4 of 23




   indifference claim does not allege personal participation with respect to any of the

   Defendants. Id. at 6–15. Finally, Defendants contend that Mr. Wilson failed to plausibly

   plead sufficient facts demonstrating that Defendants Vaughn, Jordan, Mascarenas, or

   Swingle’s alleged conduct constituted retaliation in violation of the First Amendment. Id.

   at 15–17. Accordingly, Defendants maintain that they are entitled to qualified immunity.

   Id. at 4–5.

                                    II. LEGAL STANDARDS

   A. Pro Se Plaintiff

          Mr. Wilson is proceeding pro se. The Court, therefore, “review[s] his pleadings

   and other papers liberally and hold[s] them to a less stringent standard than those

   drafted by attorneys.” Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007)

   (citations omitted). However, a pro se litigant’s “conclusory allegations without

   supporting factual averments are insufficient to state a claim upon which relief can be

   based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A court may not assume

   that a plaintiff can prove facts that have not been alleged, or that a defendant has

   violated laws in ways that a plaintiff has not alleged. Associated Gen. Contractors of

   Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983). See also

   Whitney v. New Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997) (court may not

   “supply additional factual allegations to round out a plaintiff’s complaint”); Drake v. City

   of Fort Collins, 927 F.2d 1156, 1159 (10th Cir. 1991) (the court may not “construct

   arguments or theories for the plaintiff in the absence of any discussion of those issues”).

   A plaintiff’s pro se status does not entitle him to an application of different rules. See

   Montoya v. Chao, 296 F.3d 952, 957 (10th Cir. 2002).

                                                 4
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 5 of 23




   B. Failure to State a Claim Upon Which Relief Can Be Granted

          Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to

   dismiss a claim for “failure to state a claim upon which relief can be granted.” Fed. R.

   Civ. P. 12(b)(6). “The court’s function on a Rule 12(b)(6) motion is not to weigh potential

   evidence that the parties might present at trial, but to assess whether the plaintiff’s

   complaint alone is legally sufficient to state a claim for which relief may be granted.”

   Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation

   marks omitted).

          “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

   allegations are true and construes them in the light most favorable to the plaintiff.” Hall,

   935 F.2d at1198. “To survive a motion to dismiss, a complaint must contain sufficient

   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

   U.S. 544, 570 (2007)). Plausibility refers “to the scope of the allegations in a complaint:

   if they are so general that they encompass a wide swath of conduct, much of it

   innocent, then the plaintiffs ‘have not nudged their claims across the line from

   conceivable to plausible.’” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008)

   (quoting Twombly, 550 U.S. at 570). Plausibility means that the plaintiff pleaded facts

   which allow “the court to draw the reasonable inference that the defendant is liable for

   the misconduct alleged.” Iqbal, 556 U.S. at 678. The Iqbal evaluation requires two

   prongs of analysis. First, the court identifies “the allegations in the complaint that are not

   entitled to the assumption of truth,” that is, those allegations which are legal

   conclusions, bare assertions, or merely conclusory. Id. at 679–81. Second, the court

                                                  5
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 6 of 23




   considers the factual allegations “to determine if they plausibly suggest an entitlement to

   relief.” Id. at 681. If the allegations state a plausible claim for relief, such claim survives

   the motion to dismiss. Id. at 679. The ultimate duty of the court is to “determine whether

   the complaint sufficiently alleges facts supporting all the elements necessary to

   establish an entitlement to relief under the legal theory proposed.” Forest Guardians v.

   Forsgren, 478 F.3d 1149, 1160 (10th Cir. 2007).

          The court need not accept conclusory allegations without supporting factual

   averments. Southern Disposal, Inc., v. Texas Waste, 161 F.3d 1259, 1262 (10th Cir.

   1998). “[T]he tenet that a court must accept as true all of the allegations contained in a

   complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a

   cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556

   U.S. at 678. Moreover, “[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

   recitation of the elements of a cause of action will not do.’ Nor does the complaint

   suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id.

   (citation omitted). “Where a complaint pleads facts that are ‘merely consistent with’ a

   defendant’s liability, it ‘stops short of the line between possibility and plausibility of

   ‘entitlement to relief.’” Id. (citation omitted).

          At the same time, however, the “Rule 12(b)(6) standard doesn’t require a plaintiff

   to set forth a prima facie case for each element.” Sylvia v. Wisler, 875 F.3d 1307, 1326

   (10th Cir. 2017) (internal quotation marks omitted). Even under Iqbal/Twombley, “that

   standard is still fundamentally one of notice pleading intended to ensure that a

   defendant is placed on notice of his or her alleged misconduct sufficient to prepare an

   appropriate defense.” Id. A complaint need not provide detailed factual allegations;

                                                       6
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 7 of 23




   rather, “it must give just enough factual detail to provide ‘fair notice of what the claim is

   and the grounds upon which it rests.’” Warnick v. Cooley, 895 F.3d 746, 751 (10th Cir.

   2018) (quoting Twombley, 550 U.S. at 555).

                                          III. ANALYSIS

   A. Qualified Immunity

          Defendants argue they are entitled to qualified immunity because Mr. Wilson

   failed to demonstrate that his federal constitutional rights were violated. “The doctrine of

   qualified immunity protects government officials from liability for civil damages insofar as

   their conduct does not violate clearly established statutory or constitutional rights of

   which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231

   (2009) (internal quotation marks omitted). To resolve a claim of qualified immunity, the

   Court must consider two elements: (1) whether the plaintiff has alleged a constitutional

   violation, and (2) whether the violated right was “clearly established” at the time of the

   violation. Id. at 230–31. “The judges of the district courts . . . [may] exercise their sound

   discretion in deciding which of the two prongs of the qualified immunity analysis should

   be addressed first in light of the circumstances in the particular case at hand.” Id. at

   236. Qualified immunity is applicable unless the plaintiff can satisfy both prongs of the

   inquiry. Id. at 232.

          When a defendant asserts the defense of qualified immunity, the burden shifts to

   the plaintiff to overcome the asserted immunity. Riggins v. Goodman, 572 F.3d 1101,

   1107 (10th Cir. 2009). However, it is important to bear in mind that because this

   defense is being evaluated in relation to a Rule 12(b)(6) motion, Defendants are

   subjected “to a more challenging standard of review than would apply on summary

                                                 7
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 8 of 23




   judgment.” Thomas v. Kaven, 765 F.3d 1183, 1195 (10th Cir. 2014) (quoting Peterson

   v. Jensen, 371 F.3d 1199, 1201 (10th Cir. 2004)). As a result, it is Defendants’ conduct

   “as alleged in the complaint that is scrutinized for ‘objective legal reasonableness.’” Id.

   (quoting Behrens v. Pelletier, 516 U.S. 299, 309 (1996)). Thus, when “addressing the

   issue [of qualified immunity] at the motion to dismiss and not the summary judgment

   stage, [a] [p]laintiff is only required to allege a constitutional violation that is plausible on

   its face.” Torres v. White, No. 08CV196JHPFHM, 2009 WL 37617, at *2 (N.D. Okla.

   Jan. 6, 2009).3

          With these principles in mind, the Court will address Mr. Wilson’s constitutional

   claims.

   B. Eighth Amendment Claims

          Mr. Wilson alleges that Defendants violated his Eighth Amendment rights by

   subjecting him to excessive force and failing to protect him from being assaulted by

   other inmates.

          1. Excessive Force

          The Eighth Amendment prohibits the infliction of “cruel and unusual

   punishments.” U.S. CONST. amend. VIII. “The use of excessive force by jail officials



   3
     It is not uncommon for courts to defer ruling on qualified immunity until the summary judgment
   stage. See, e.g., Harvey v. Gonzalez, No. 14-cv-02174-RBJ-NYW, 2015 WL 13730685, at *7
   (D. Colo. Nov. 24, 2015), report and recommendation adopted, No. 14-cv-002174-RBJ-NYW,
   2015 WL 9462057 (D. Colo. Dec. 28, 2015) (reasoning that ruling “on Defendant’s assertion
   of qualified immunity . . . is an inquiry better suited for summary judgment once a factual record
   is developed.”); Torres v. White, No. 08CV196JHPFHM, 2009 WL 37617, at *3 (N.D. Okla. Jan.
   6, 2009) (same); cf. Maxey by Maxey v. Fulton, 890 F.2d 279, 281 (10th Cir. 1989) (district
   court’s order denying Rule 12(b)(6) motion to dismiss “did not conclusively and finally deny
   [defendant]’s entitlement to qualified immunity, but merely deferred that issue pending
   development of a sufficient factual record”).
                                                   8
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 9 of 23




   violates a prisoner’s rights under the Eighth Amendment’s Cruel and Unusual

   Punishments Clause when the prisoner is subjected to an ‘unnecessary and wanton

   infliction of pain.’” Miller v. Glanz, 948 F.2d 1562, 1566 (10th Cir. 1991) (quoting Whitley

   v. Albers, 475 U.S. 312, 319 (1986)). What constitutes unnecessary and wanton

   infliction of pain “varies according to the nature of the alleged constitutional violation.”

   Hudson v. McMillian, 503 U.S. 1, 5 (1992) (citing Whitley, 475 U.S. at 320).

          An excessive force claim requires this Court to analyze two prongs: “(1) an

   objective prong that asks if the alleged wrongdoing was objectively harmful enough to

   establish a constitutional violation, and (2) a subjective prong under which the plaintiff

   must show that the officials act[ed] with a sufficiently culpable state of mind.” Smith v.

   Cochran, 339 F.3d 1205, 1212 (10th Cir. 2003) (internal quotations and citations

   omitted). The objective element of the claim is “contextual and responsive to

   contemporary standards of decency.” Id. (quoting Hudson, 503 U.S. at 8). In analyzing

   the subjective element of an excessive force claim, the core judicial inquiry examines

   whether the force was applied in a good-faith effort to maintain or restore discipline or

   whether it was applied maliciously and sadistically to cause harm. See Whitley, 475

   U.S. at 320-21. When balancing these competing concerns of the subjective prong, the

   Court will consider that prison officials often make their decisions “in haste, under

   pressure, and frequently without the luxury of a second chance.” Id. (citing Whitley, 475

   U.S. at 320). However, a prison official who observes the imposition of excessive force

   upon a prisoner at the hands of another but who take no steps to protect the prisoner

   can be liable under the Eighth Amendment. See Merritt v. Hawk, 153 F. Supp. 2d 1216,



                                                 9
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 10 of 23




   1224 (D. Colo. 2001) (citing Burgess v. Moore, 39 F.3d 216, 218 (8th Cir. 1994); Sasa

   v. Zavaras, 166 F.3d 1222 (10th Cir. 1998) (unpublished)).

          Although Mr. Wilson’s first claim is titled “Cruel and Unusual Punishment:

   ‘Excessive Force’ & ‘Guard Brutality,’” in reality it asserts failure to protect and

   retaliation claims as well. The actual excessive force claim seems to revolve around two

   discrete incidents occurring on December 19, 2018 and January 17, 2019, respectively.

                 a. The December 19, 2018 Incident

          The first incident happened upon Mr. Wilson’s transfer to Buena Vista

   Correctional Facility (“BVCF”). Due to his notoriety, Mr. Wilson was immediately

   threatened by other inmates, which Mr. Wilson reported to Defendant Wilda. Dtk. #1 at

   6. The two apparently have a history; Mr. Wilson alleges that two months earlier,

   Defendant Wilda had “caused and facilitated an assault” on him. Id. Defendant Wilda

   “threatened” Mr. Wilson and told other correctional officers to “tie him up and march him

   up to his cell.” Id. Mr. Wilson was then marched all around the unit while inmates

   shouted about killing and raping him. Id. At some point, he was body slammed by the

   correctional officers and tasered in his back twice. Id.

          The Court will assume without deciding that being body slammed and tasered

   twice while handcuffed meets the objective prong of the excessive force inquiry.

   However, the Court finds that the Prisoner Complaint does not allege sufficient personal

   participation on the part of Defendant Wilda with respect to allegations involving

   excessive force. Personal participation is an essential element of a civil rights action.

   See Bennett v. Passic, 545 F.2d 1260, 1262-63 (10th Cir. 1976); Kentucky v. Graham,

   473 U.S. 159, 166 (1985). There must be an affirmative link between the alleged

                                                 10
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 11 of 23




   constitutional violation and each defendant’s participation, control or direction, or failure

   to supervise. See Butler v. City of Norman, 992 F.2d 1053, 1055 (10thCir. 1993). A

   supervisor can only be held liable for his own deliberate intentional acts. See Serna v.

   Colo. Dep’t of Corrections, 455 F.3d 1146, 1151 (10th Cir. 2006) (“Supervisors are only

   liable under § 1983 for their own culpable involvement in the violation of a person’s

   constitutional rights.”). Three elements required to establish a successful § 1983 claim

   against a defendant based on his or her supervisory responsibilities: (1) personal

   involvement; (2) causation, and (3) state of mind. Schneider v. City of Grand Junction

   Police Dep’t, 717 F.3d 760, 767 (10th Cir. 2013).

            Mr. Wilson does not allege that Defendant Wilda was one of the guards who

   body slammed and used a taser on him. Although he claims he was “threatened” by

   Defendant Wilda, Mr. Wilson neither specifies what that threat entailed nor alleges that

   Defendant Wilda directed the unnamed guards to assault him. Instead, Mr. Wilson

   states that Defendant Wilda told the officers to “tie him up and march him up to his cell.”

   This order, on its own, cannot be construed as instructions for what followed. In short,

   while Mr. Wilson may have an excessive force claim against the correctional officers

   who tackled and fired a taser at him, he does not have such a claim against Defendant

   Wilda.

                  b. The January 17, 2019 Incident

            The January 17, 2019 incident occurred one day after Mr. Wilson was returned to

   the Colorado State Penitentiary (“CSP”), where he alleges he was beaten and stomped

   by Defendants Vaughn and Jordan in a coordinated attack. In addition to naming

   Defendants Vaughn and Jordan responsible for the attack, Mr. Wilson claims that he

                                                11
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 12 of 23




   informed Defendant Hagans when he arrived at CSP that he was in danger from “every

   gang and some staff.” Dkt. #1 at 6. Mr. Wilson alleges that Defendant Hagans set a

   “chain in action by placing me in seg[regation], then after he learned what Vaughn was

   doing he made no attempt to intervene[.]” Id. at 8. He makes a similar claim against

   Defendant Will, the supervisor of the unit where the attack occurred. Mr. Wilson claims

   that Defendant Will was aware that Defendant Vaughn was “expressly prohibited from

   being around” Mr. Wilson, and his “failure to supervise” allowed the attack to happen.

          In their reply brief, Defendants’ clarify that they are not moving to dismiss Mr.

   Wilson’s excessive force claim against Defendants Vaughn and Jordan. See Dkt. #49 at

   2 n.1. Thus, the Court will focus on the allegations against Defendants Hagans and Will.

          As to Defendant Hagans, the Court acknowledges that the failure to intervene in

   another officer’s unconstitutional conduct may be sufficient to show personal

   participation. See Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008) (“An officer

   who fails to intervene to prevent a fellow officer’s excessive use of force may be liable

   under § 1983.”). However, Defendant Hagans was not alleged to have been present

   during the January 17, 2020 beating. Thus, he could not have intervened to prevent the

   excessive use of force. Mr. Wilson points to the fact that he had a meeting with

   Defendant Hagans where Defendant Hagans states that he was informed by several

   inmates that they witnessed Defendant Vaughn assault Mr. Wilson. Dkt. #1 at 7. This

   meeting took place on January 19, 2020, after the incident. Thus, the failure to intervene

   theory is not viable on the facts presented in the Prisoner Complaint.

          Mr. Wilson’s claim against Defendant Will is premised solely on his supervisory

   authority. See Dkt. #1 at 7 (“His [Defendant Will] failure to supervise caused C.O.

                                                12
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 13 of 23




   Vaughn to be able to assault me.”). Without an allegation of personal participation, Mr.

   Wilson does not state a claim for relief for excessive force. While Mr. Wilson alleges that

   Defendant Will was aware that Defendant Vaughn was not supposed to be around Mr.

   Wilson, he does not allege that Defendant Will knew Defendant Vaughn was

   disregarding this alleged prohibition, either in general or specifically on the day of the

   assault. In other words, there is no causal connection between Defendant Will’s alleged

   failure to supervise and the incident of excessive force, nor allegations that Defendant

   Will had the requisite culpable mental state.

          Accordingly, Mr. Wilson’s Eighth Amendment excessive force against

   Defendants Hagans and Will claim should be dismissed without prejudice.

          2. Failure to Protect/Deliberate Indifference

          A violation of the Eighth Amendment occurs when a prison official is deliberately

   indifferent to a substantial risk of serious harm to an inmate. Farmer v. Brennan, 511

   U.S. 825, 828 (1994). Although prison officials have a duty to protect inmates from

   violence at the hands of other inmates, not every injury resulting from violence between

   inmates results in constitutionally liability. Id. at 833–34. An inmate asserting an Eighth

   Amendment claim must demonstrate: (1) that the harm was “sufficiently serious” under

   an objective standard; and (2) that the prison officials had “subjective knowledge of the

   risk of harm” but did nothing to prevent such harm. Howard v. Waide, 534 F.3d 1227,

   1236 (10th Cir. 2008).

          First, to satisfy the objective component of the standard, an inmate “must show

   that he is incarcerated under conditions posing a substantial risk of serious harm.”

   Farmer, 511 U.S. at 834. A prison official’s “act or omission must result in the denial of

                                                13
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 14 of 23




   ‘the minimal civilized measure of life’s necessities.’” Id. (quoting Rhodes v. Chapman,

   452 U.S. 337, 347 (1981)). Next, to satisfy the subjective component of the standard,

   the inmate must show both that the prison official was “aware of facts from which the

   inference could be drawn that a substantial risk of harm exists” and that the prison

   official did in fact “draw the inference.” Id. at 837. “[D]eliberate indifference entails

   something more than mere negligence” but “less than acts or omissions for the very

   purpose of causing harm or with knowledge that harm will result.” Id. at 835 (citing

   Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

                 1. Defendant Hagans

          Construing the Prisoner Complaint liberally, Mr. Wilson alleges that Defendant

   Hagans was deliberately indifferent on four occasions. The first was in relation to the

   January 17, 2019 assault on Mr. Wilson by Defendants Vaughn and Jordan. This claim

   fails because Mr. Wilson does not allege that Defendant Hagans was aware that

   Defendants Vaughn and Jordan posed a threat to Mr. Wilson. Although Mr. Wilson

   claims that before the incident he spoke with Defendant Hagans about being the target

   of “every gang and some staff,” he does not allege that he identified those staff

   members as Vaughn and/or Jordan. Nor can the January 19, 2019 meeting, during

   which Defendant Hagans stated he had heard from inmates who witnessed the attack,

   form the basis of any Eighth Amendment liability. As this meeting occurred after the

   incident, it is irrelevant to the question of whether Defendant Hagans had prior

   knowledge of the risk of harm posed by Defendants Vaughn and Jordan. Finally, it is

   unclear what Mr. Wilson thinks Defendant Hagans should have done in this situation; he

   placed Mr. Wilson in segregation rather than general population, after all. Therefore, Mr.

                                                 14
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 15 of 23




   Wilson does not adequately allege the subjective component of the deliberate

   indifference standard.

          The second occasion concerns an April 18, 2018 assault on Mr. Wilson by

   another inmate named Dorian Lovato, during which Lovato broke Mr. Wilson’s jaw with

   a sucker punch. Dkt. #1 at 9. The Court finds that the objective component has been

   suitably pled. An attack on an inmate that results in a broken jaw is a sufficiently serious

   harm. The Court also finds that the subjective component has been met. Mr. Wilson

   claims that several inmates informed Defendant Hagans (and, as discussed below,

   Defendants White and Johnson) of their intent to harm Mr. Wilson if he did not get

   moved out of the pod. Id. Specifically, Mr. Wilson states that Lovato himself informed

   Hagans “on numerous occasions . . . that he was being pressured to assault” Mr.

   Wilson. Id. Mr. Wilson also claims that Defendant Hagans was well-aware of the “over

   60 incidents of attempts to kill, stab and seriously injure” Mr. Wilson. These allegations

   are specific enough to survive a challenge under 12(b)(6).

          Third, Mr. Wilson states that Defendant Hagans assisted in covering up the

   Lovato assault and lied that the fight was instigated by Mr. Wilson. Id. at 9–10. This led

   to Mr. Wilson and Lovato to again being placed in the same pod when he was

   transferred to BVCF. Id. at 10. On September 13, 2018, Lovato and four other inmates

   “jumped” Mr. Wilson, apparently stabbing him and breaking his hand. Id.

          The risk that an inmate who had already broken another inmate’s jaw would

   further assault him when placed in the same pod is substantial enough to meet the

   objective prong. And there is no question that, according to the Prisoner Complaint,

   Defendant Hagans was or should have been aware of this risk. Mr. Wilson adequately

                                               15
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 16 of 23




   alleges that Defendant Hagans deliberately ignored the danger Lovato posed to Mr.

   Wilson when he lied about and covered up for the April 18, 2018 assault, which led to

   Lovato and Mr. Wilson being confined in close proximity. The Court acknowledges that

   there may be facts unearthed in discovery that break the chain of causation between

   the two events. For example, it is unclear what authority Defendant Hagans, a

   corrections officer at CSP, has over the placement decisions at BVFC. However, that

   issue is better left to summary judgment.

          Finally, Mr. Wilson claims that Defendants Johnson and Hagans knew that Mr.

   Wilson would be assaulted when he was transferred to Sterling Correctional Facility

   (“SCF”) in October 2018, and rather than attempting to protect him, they told prison

   transport to “get [him] there by whatever means.” Id. at 11. When he arrived at SCF, Mr.

   Wilson claims he was immediately jumped, although he was not injured in the

   confrontation. Id. These allegations likewise satisfy both components of the deliberate

   indifference standard.

          Reading his non-conclusory allegations in the light most favorable to Mr. Wilson,

   the Court finds that the Prisoner Complaint states a facially plausible deliberate

   indifference/failure to protect claim against Defendant Hagans. It was clearly

   established well before 2018 that a prison official violates the Eighth Amendment when

   he displays deliberate indifference to “conditions posing a substantial risk of serious

   harm.” Farmer, 511 U.S. at 834. Thus, Defendant Hagans is not entitled to qualified

   immunity at this early stage in the proceedings.4



   4
     Defendants’ motion to dismiss focuses only on whether Mr. Wilson has alleged constitutional
   violations. They do not address the “clearly established” component of the qualified immunity
                                                 16
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 17 of 23




                 2. Defendant Will

          To the extent that Mr. Wilson’s Prisoner Complaint can be interpreted as

   asserting a deliberate indifference claim against Defendant Will, that claim has the

   same deficiency as the excessive force claim discussed above. Specifically, there is no

   allegation that Defendant Will was aware that Defendant Vaughn was actively harassing

   Mr. Wilson prior the January 17, 2019 incident. Instead, Mr. Wilson claims that “after the

   incident Sgt. Will said he was not told until after the incident that Vaughn was not

   supposed to be around me, which goes to his ‘state of mind.’” Dkt. #1 at 7. Again,

   whether Defendant Will knew that Defendant Vaughn was not to be around Mr. Wilson

   is not especially relevant. Even accepting that Defendant Will was lying and did know

   that of the restriction, the question is whether Defendant Will knew that Vaughn was

   violating that restriction. That allegation is missing. Accordingly, Mr. Wilson’s claims

   against Defendant Will should be dismissed.

                 3. Defendant White

          Next, the Court finds Mr. Wilson’s claim that Defendant White failed to protect

   him from the April 18, 2018 assault by Lovato should go forward. The Prisoner

   Complaint alleges that, like Defendant Hagans, Defendant White was told that other

   inmates, and Lovato specifically, were planning on attacking Mr. Wilson. Id. at 9. Mr.

   Wilson asserts that not only did Defendant White ignore those threats, he had allowed

   inmates to openly drink on the day of the assault. As a result, when Mr. Wilson was




   analysis. This Recommendation does not foreclose Defendants from raising this issue at a later
   stage in the litigation.
                                                 17
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 18 of 23




   punched and his jaw broken, Defendant White delayed in calling for medical assistance

   for an hour, during which Mr. Wilson’s “jaw cracked twice more and a tooth fell out.” Id.

          Not only do these allegations state a claim that Defendant White was deliberately

   indifferent to the threat posed by Lovato, they also state a claim that he was deliberately

   indifferent to Mr. Wilson’s serious medical needs by refusing to get him medical

   attention for a broken jaw because, as Mr. Wilson alleges, “he didn’t want the brass to

   write us up for drinking.” Id. Accordingly, this claim should not be dismissed.

                  4. Defendant Johnson

          Like Defendants Hagans and White, Mr. Wilson asserts that Defendant Johnson

   knew that Lovato presented a substantial risk to Mr. Wilson’s safety, but ignored the

   danger, which resulted in his jaw being broken. Id. He also alleges that Defendant

   Johnson, with Defendant Hagans, covered up the assault, which, in turn, led to the

   September 19, 2018 attack. Id. at 9–10. Mr. Wilson further claims that Defendants

   Johnson and Hagans made sure that he was transferred to SCF despite knowing

   inmates would attempt to kill him there. Id. at 12. In addition, Defendant Johnson is

   alleged to have repeatedly threatened Mr. Wilson, going so far as to tell other inmates

   that he would “hook them up” if they were to “jump” Mr. Wilson. Id. at 11–12.

          The reasons given above for permitting Mr. Wilson’s deliberate indifference claim

   to proceed against Defendants Hagans and White apply with equal force to Defendant

   Johnson. Accordingly, the Court recommends that this claim proceed.

                  5. Defendants Wilda5 and Wood


   5
    As previously noted, the Prisoner Complaint is difficult to parse at times. To the extent that it
   purports to assert a failure to protect claim against Defendant Wilda in connection with Mr.
   Wilson being tackled or tased by the six or eight unnamed guards, the claim fails. Again, Mr.
                                                    18
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 19 of 23




          Mr. Wilson alleges that on September 13, 2018, while housed at BVCF, he

   informed Defendants Wilda and Wood “about threats made by the individual who had

   broken his jaw three months prior and was going around with comrades threatening to

   stab Wilson.” Id. at 10. When he asked to be moved away from these men, Defendant

   Wood laughed at him. Id. Then, on September 18, 2018, “several inmates came into

   Wilson cell with a sharpened prison shank.” Id. Wilda and Wood were informed and

   performed a shakedown on Lovato’s cell, but “Wilson was blamed.” Id. The next day,

   Lovato and three other inmates entered Mr. Wilson’s cell and stabbed him. Id.

          Being stabbed certainly meets the deliberate indifference standard’s objective

   component. As to the subjective factor, Defendants label Mr. Wilson’s allegation that on

   September 13, 2018, he told Defendants Wilda and Wood “that an unidentified inmate

   and his ‘comrades’ had threatened to stab Mr. Wilson” as “vague and uncorroborated.”

   Dkt. #38 at 13. This is a frankly ludicrous framing of the Prisoner Complaint. Mr. Wilson

   clearly refers to Lovato “as the individual who had broken his jaw three months earlier.”

   He then alleges that Defendants Wilda and Wood searched Lovato’s cell after “several

   inmates came into Wilson’s cell with a sharpened shank” the day before the actual

   attack. While not stated explicitly, it is apparent that Lovato was on one of those

   inmates. Why else would his cell be searched? Finally, Mr. Wilson does explicitly allege

   that Lovato was one of the one of the inmates who stabbed him. Thus, Mr. Wilson has

   demonstrated that both two defendants had actual knowledge of a substantial risk of


   Wilson does not allege that Defendant Wilda instructed the guards to “march him around,”
   tackle him, or use a taser on him, or even that he knew that they had done so. Moreover, Mr.
   Wilson asserts that he informed Defendant Wilda that other inmates were the ones threatening
   him, not guards. Thus, the “serious harm” Mr. Wilson suffered on this occasion is unrelated to
   Defendant Wilda’s supposed subjective knowledge.
                                                 19
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 20 of 23




   harm. The Eighth Amendment deliberate indifference claim should go forward against

   them.

   C. First Amendment Retaliation

           In the First Amendment context, the Supreme Court has acknowledged that

   “federal courts must take cognizance of the valid constitutional claims of prison inmates.

   Prison walls do not form a barrier separating prison inmates from the protections of the

   Constitution.” Turner v. Safley, 482 U.S. 78, 84 (1987) (citation omitted). To state a First

   Amendment retaliation claim against a government official, a plaintiff must allege:

           (1) that he was engaged in constitutionally protected activity; (2) that the
           defendant’s actions caused the plaintiff to suffer an injury that would chill a
           person of ordinary firmness from continuing to engage in that activity; and
           (3) that the defendant’s adverse action was substantially motivated as a
           response to the plaintiff’s exercise of constitutionally protected conduct.

   Shero v. City of Grove, 510 F.3d 1196, 1203 (10th Cir. 2007).

           “[Prison] officials may not retaliate against or harass an inmate because of the

   inmate’s exercise of his constitutional rights . . . even where the action taken in

   retaliation would be otherwise permissible.” Peterson v. Shanks, 149 F.3d 1140, 1144

   (10th Cir. 1998).

           Mr. Wilson alleges three instances of unconstitutional retaliation against

   Defendants Vaughn, Swingle and Mascarenas, respectively.

           A. Defendant Vaughn

           In his Prisoner Complaint, Mr. Wilson claims that Defendant Vaughn’s campaign

   of harassment against him, which included the use of racial slurs and threats and

   ultimately ended in the January 17, 2020 assault, was in retaliation for Mr. Wilson filing

   a lawsuit. See Dkt. #1 at 7 (“Vaughn was retaliating against me for filing a lawsuit.”).

                                                 20
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 21 of 23




   This is facially deficient. Mr. Wilson’s lone, conclusory assertion does not plausibly

   allege that Defendant Vaughn’s behavior was motivated by Mr. Wilson’s history of

   litigation.

           B. Defendant Swingle

           Mr. Wilson claims that on July 25, 2019, Defendant Swingle came into his cell,

   ripped his legal books, threw what he was working on on the floor, and then had him

   sent to segregation by falsely claiming Mr. Wilson threatened her. Dkt. #1 at 8. Mr.

   Wilson asserts that she told him the reason she was harassing him: “That’s what you

   get for thinking you can sue my coworkers.” Id. at 8.

           Mr. Wilson has a clearly established constitutional right to file lawsuits. Gee v.

   Pacheco, 627 F.3d 1178, 1189 (10th Cir. 2010). Retaliation for exercising that right that

   includes the destruction of legal papers and being wronfully placed in segregation would

   “chill” a person of ordinary firmness from continuing file lawsuits. See, e.g., Banks v.

   Katzenmeyer, 645 F. App’x 770, 773 (10th Cir. 2016) (unpublished) (“The allegation of

   multiple ‘fabricated’ write-ups within a short period of time presents a sufficient

   allegation of injury to satisfy the ‘chill’ test.”). The Court rejects Defendants’ argument

   that these harms were de minimus. The Court likewise rejects their contention that the

   “but for” element was not alleged because Mr. Wilson was sent to segregation because

   he threatened Defendant Swingle. This is an obvious factual dispute that cannot be

   resolved on a Rule 12(b)(6) motion.

           C. Defendant Mascarenas

           Defendant Mascarenas’ allegedly retaliatory conduct occurred at CSP on July 19,

   2018. Dkt. #1 at 11–12. She told Mr. Wilson that he was “dumb enough to say, [‘]White

                                                 21
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 22 of 23




   let everyone drink[‘],” when Mr. Wilson was “the only one we want.” Id. at 11. She then

   “maliciously” wrote up Mr. Wilson instead of the inmates that were drinking, which

   resulted in “sanctions including the loss of visits and telephone for an entire year . . . to

   hinder legal proceedings.” Id. at 12.

          Although it is not exactly clear, the Court presumes that Mr. Wilson filed a

   grievance against Defendant White in connection with the April 18, 2020 assault by

   Lovato, and that this is what Defendant Mascarenas was referring to when she called

   Mr. Wilson dumb for informing on Defendant White. Filing grievances is a

   constitutionally protected activity. See Gee, 627 F.3d at 1189. Being sanctioned and

   losing visiting and telephone privileges for a year would certainly chill an ordinary

   person from filing grievances or reporting misconduct by guards. Finally, accepting Mr.

   Wilson’s allegations as true, as the Court must at this stage, the reason Defendant

   Mascarenas wrote up Mr. Wilson was to get back at him for implicating her colleague in

   a blatant instance of dereliction of duty. This is enough to state a retaliation claim under

   the First Amendment.

                                    IV. RECOMMENDATION

          Accordingly, it is hereby RECOMMENDED that Defendants’ Motion to Dismiss

   (Dkt. #38) be GRANTED IN PART and DENIED IN PART as follows:

             •   GRANTED as to the Eighth Amendment excessive force claim against

                 Defendants Wilda, Hagans, and Will;

             •   GRANTED as to the Eighth Amendment deliberate indifference claim

                 against Defendant Will;



                                                 22
Case 1:19-cv-02279-CMA-NRN Document 67 Filed 04/15/20 USDC Colorado Page 23 of 23




            •   GRANTED as to the First Amendment retaliation claim against Defendant

                Vaughn;

            •   DENIED as to the Eighth Amendment deliberate indifference claim against

                Defendants Hagans, White, Johnson, Wilda, and Wood; and

            •   DENIED as to the First Amendment retaliation claim against Defendants

                Swingle and Mascarenas.

   NOTICE: Pursuant to 28 U.S.C. § 636(b)(1)(c) and Fed. R. Civ. P. 72(b)(2), the

   parties have fourteen (14) days after service of this recommendation to serve and

   file specific written objections to the above recommendation with the District

   Judge assigned to the case. A party may respond to another party’s objections

   within fourteen (14) days after being served with a copy. The District Judge need

   not consider frivolous, conclusive, or general objections. A party’s failure to file

   and serve such written, specific objections waives de novo review of the

   recommendation by the District Judge, Thomas v. Arn, 474 U.S. 140, 148-53

   (1985), and also waives appellate review of both factual and legal questions.

   Makin v. Colo. Dep’t of Corrections, 183 F.3d 1205, 1210 (10th Cir. 1999); Talley v.

   Hesse, 91 F.3d 1411, 1412-13 (10th Cir. 1996).


   Dated:       April 15, 2020
                Denver, Colorado                 N. Reid. Neureiter
                                                 United States Magistrate Judge




                                            23
